                                                                            FILED
                                                                     U.S.DISTRiCTCOURf
                                                                       SAVANNAH OIV.
                   IN THE UNITED STATES DISTRICT COURT
                                                                    2SI8WnV!q HHI0:56
                 FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                                   eiERK-
                               SAVANNAH DIVISION
                                                                       SO.DISTJQFGA.

THE UNITED STATES OF AMERICA,

                Plaintiff,

                   V.                              4:18CR237


KURTIS NARADA JONES,

                Defendant.




                                    ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the    parties'   motions   have   been   resolved     by

agreement.     Therefore,       a   hearing   in     this   case     is     deemed

unnecessary.    All motions are dismissed.



    SO ORDERED, this            I'f'day of November, 2018.

                                      ITED STATES MAGISTRATE JUDGE
                                     OUTHERN DISTRICT OF GEORGIA
